    Case 1:20-cv-21601-KMW Document 12 Entered on FLSD Docket 04/23/2020 Page 1 of 3
,




                        STOP HARASSMENT ORDER
                        from the Genesis II Church of Health and Healing
                                                                  4-21-20

      To: Mr. Matthew J. Feeley

            Asst. U.S. Attorney

            Florida Bar No. 0012908

            99 N.E. 4th Street, Suite 300

            Miami, Florida 33132-2111

            Tel.: 30S.961.9235/Fax: 305.530-7139

            Email: Matthew.Feeley@usdoj.gov



            Judge Kathleen M. Williams
            Wilkie D. Ferguson, Jr. United States Courthouse

            400 North Miami Avenue

            Room 11-3
Case 1:20-cv-21601-KMW Document 12 Entered on FLSD Docket 04/23/2020 Page 2 of 3



         Miami, Florida 33128

         Chambers (305) 523-5540

         Mr. Donald D. Ashley, Director, Office of Compliance, Center for Drug
         Evaluation and Research, Food and Drug Administration E-mail:
         https:// www. fd a. gov/ about-Id a/center -d rug-eva Iua ti on-and-research-
         cd er /dona ld-d-ash ley

         Mr. Richard A. Quaresima, Acting Associate Director, Division of
         Advertising Practices Federal Trade Commission

         And all those that are participating in this harassment at the FDA, FTC and
         DOJ



  This letter serves as documentation of a pattern of harassing activities that began
  on April 8th , 2020 by the FDA in a letter titled - Unapproved and Misbranded
  Products Related to Coronavirus Disease 2019 (COVID-19) then followed by a
  Complaint by the DOJ - UNITED STATES DISTRICT COURT SOUTHERN DISTRICT
  OF FLORIDA CASE NO.: 1:20CV21601 UNITED COMPLAINT FOR PRELIMINARY
  AND PERMANENT INJUNCTION and finished with a TRO from the DOJ • UNITED
  STATES DISTRICT COURT SOUTHERN DISTRICT OF FLORIDA CASE NO:
  1:20CV21601 UNITED STATES OF AMERICA SEALED TEMPORARY RESTRAINING
  ORDER April 17, 2020

  Be it known to all of you listed that these above mentioned documents are all
  based on false premises that I responded to in the FDA Warning Letter and the
  Genesis II Church is NOT bound to obey any of them due to the 1st Amendment
  Religious Rights we possessed as a Sovereign Free Church. You disregarded my
  first response and went forward with a complaint and now a TRO which are ALL
  GROSS Negligent Violations of the 1st Amendment.

  As a result of your harassment we have suffered in the following ways:

     •   Substantial harm to Church donations
     •   Substantial harm to our reputation
     •   Substantial harm to personal character
    Case 1:20-cv-21601-KMW Document 12 Entered on FLSD Docket 04/23/2020 Page 3 of 3
/



        •   Emotional Stress
        •   Fear among family members effected
        •   causing slander and libel against the GZChurch worldwide

     This letter is notice to all you named above that you must immediately STOP
     Harassing the Genesis II Church period.
     We demand that you STOP Harassing us immediately, if NOT obeyed then the
     Genesis II Church will demand the compensation of $5,000 U.S. daily from each
     participant named above for the suffering we are experiencing due to this
     harassment.
     Note: If these unfounded accusations and orders are dropped, we will drop our
     demand and if not and no relief from the DOJ we will go to INTERNATIONAL
     COURTS for relief.

     Written on this day, April 21. 2020

     In the name of the Lord Jesus Christ,



     ~ftsrk7/fd!,~                                    ,;/LU/     µCc--~l
                                                       Bish~~ fo~athan D. Grenon
                                                                                     L~




                     . Grenon
